902 F.2d 43
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Dorothea G. LASLEY, Petitioner.
Misc. No. 261.
United States Court of Appeals, Federal Circuit.
March 22, 1990.

ARCHER, Circuit Judge.

ORDER

1
Dorothea G. Lasley petitions for writ of mandamus to direct the United States District Court for the Eastern District of Missouri to retain jurisdiction over Lasley's age discrimination claim.  The Veterans Administration opposes the petition.


2
Pursuant to the government's motion to dismiss, the district court determined that if Lasley proceeded in its court, any monetary damages would be limited to $10,000.  In the alternative, the district court ordered Lasley to notify it if she wished to have the case transferred to the Claims Court or if she wished the district court to proceed with her equitable claims and transfer her monetary claim to the Claims Court.


3
Lasley, who desires that the district court retain jurisdiction of the entire case and not limit the monetary amount to $10,000, thereafter petitioned the Eighth Circuit for permission to appeal the district court's order.  The Eighth Circuit denied the petition.  Lasley now petitions this court for writ of mandamus.


4
Even assuming that this court is the appropriate court for pursuing a remedy of mandamus, Lasley has not shown that she is entitled to such an extraordinary remedy.  The case is proceeding in the district court and review of the issues presented here can be heard on appeal after final judgment.


5
Accordingly,

IT IS ORDERED THAT:

6
Lasley's petition for writ of mandamus is denied.